Citation Nr: 1500017	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right femur or thigh disorder, status post right femoral osteotomy.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to a right femur or thigh disorder, status post right femoral osteotomy.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a right femur or thigh disorder, status post right femoral osteotomy.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from September 1997 to January 2006 and in the U.S. Air Force from July 2007 to November 2007.  The Veteran also has served in the Florida Air National Guard, from 2007 to the present.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have also been reviewed. 

In February 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript of that hearing is associated with the Veteran's electronic VBMS folder.    

The issues of service connection for a right femur or thigh disorder and for a right knee disorder are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  



FINDING OF FACT

The Veteran's right hip trochanteric bursitis first manifested during active service as the result of his duties as an aviation boatswain's mate in the U.S. Navy from 1997 to 2006.  


CONCLUSION OF LAW

The Veteran's trochanteric bursitis was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

For the issue of service connection for a right hip disorder, because the Board is granting this issue in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

II.  Service Connection for Right Hip Disorder

The Veteran contends that his right hip problems first manifested during active service as the result of his duties associated with his military occupational specialty (MOS) as an aviation boatswain's mate in the United States Navy from 1997 to 2006.  He reports that this position entailed standing for long periods of time on the deck of an aircraft carrier, climbing up and down deck ladders, and rigorous firefighter training, causing wear and tear on his right hip.  His DD Form 214 confirms that he served in this capacity.  In addition, he contends that his right hip problems developed secondary to aggravation of a preexisting right femur fracture.  In this regard, he asserts that January 2000 in-service surgery of the right femur worsened an alignment issue from a preexisting femur injury, resulting in a further altered gait, causing damage to the right hip.  At present, he says he experiences right hip and right knee pain when sitting, standing, walking, kneeling, or climbing stairs.  See February 2011 DRO hearing testimony; February 2010 claim; September 2009 VA Form 9; May 2010 VA joint examination at pages 1-2.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Initially, no right hip disorder at issue is an enumerated chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on chronic symptoms in service and continuous symptoms since service do not apply here.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board will assess the competence and credibility of lay statements as well.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Upon review of the evidence of record, the Veteran is entitled to service connection on a direct basis for right hip trochanteric bursitis.  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Here, a VA joint examiner in May 2010, after reviewing X-rays of the Veteran's right femur, diagnosed trochanteric bursitis of the right hip due to leg length discrepancy, status post old healed fracture of the midshaft right femur.  Furthermore, upon objective examination, right hip tenderness, weakness, abnormal motion, deformity, and a positive Trendelenburg sign were all elicited.  This probative medical evidence clearly reveals a current right hip disability for the Veteran.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328 (1997).  

Service treatment records (STRs) confirm that upon enlistment in September 1997, no right hip disorder was reported by the Veteran or revealed upon objective examination.  Thus, he did not have a right hip disorder upon entry into service.  However, STRs begin to document right hip pain in September 1999.  An October 1999 STR revealed right femur shortening and malunion, such that the Veteran was scheduled for right femoral osteotomy surgery in January 2000.  In October 1999 and November 1999, STRs record right hip pain with prolonged standing and right hip decreased range of motion.  After the surgery, an April 2000 STR indicated that the Veteran's right hip abductors were weak.  A July 2000 STR documented the Veteran's continuing right hip complaints, but his right hip was normal upon X-ray.  An October 2001 in-service Medical Board Evaluation noted right femoral malunion, post-corrective osteotomy, with right leg inequality and deformity.  Upon separation in May 2010, in the Report of Medical History, the Veteran indicated that he had swollen and painful joints (including the right knee and right hip), with impaired use of the legs, for which he was receiving treatment.  Objectively, the May 2010 separation examination did not clinically assess a right hip disorder.  In any event, STRs lend some evidence in support of incurrence of a right hip disorder, as they reveal treatment for right hip pain in multiple instances.  Moreover, the Board emphasizes that the Veteran's incurrence of a right hip disorder is consistent with the places, types, and circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  That is, his in-service right hip problems are consistent with the rigors of his MOS duties as an aviation boatswain's mate as verified on his DD Form 214.  

Post-service, the Veteran has also competently and credibly contended that since discharge from his two periods of active service - in 2006 and 2007, his right hip continued to intermittently cause pain and discomfort over the years.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  The May 2010 VA joint examiner diagnosed trochanteric bursitis of the right hip based on the Veteran's credible reported symptoms.  Notably, the claims folder contains no evidence of any intercurrent injury to the right hip after the Veteran separation from his two periods of active service in 2006 and 2007.  See 38 C.F.R. § 3.303(b).  
	
Accordingly, resolving doubt in the Veteran's favor, as there is competent and credible medical and lay evidence of in-service and post-service symptoms and treatment for a right hip disorder, with no other intercurrent cause for the development of right hip problems, the evidence supports service connection for a right hip disorder (trochanteric bursitis).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Resolving all reasonable doubt in favor of the Veteran, service connection for right hip trochanteric bursitis is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's service connection claims for a right femur or thigh disorder and for a right knee disorder.  

First, the AOJ has already secured the Veteran's STRs from his first period of active duty with the U.S. Navy from September 1997 to January 2006.  However, the AOJ did not secure any of the Veteran's STRs from his second period of active duty in the U.S. Air Force from July 2007 to November 2007.  These service treatment records, if they exist, are not present in the claim folder, and may be relevant to the claims at issue.  On remand, it is essential for the AOJ to make every effort to obtain the Veteran's missing STRs from his second period of active duty in the U.S. Air Force from July 2007 to November 2007, from the National Personnel Records Center (NPRC), Records Management Center (RMC), or at other appropriate locations, and to document such development for the file.  

Second, the AOJ should make a specific request for additional clinical inpatient records for the Veteran's in-service right femoral osteotomy surgery dated in January 2000 from the Naval Medical Center in Portsmouth, Virginia.  In this vein, records of inpatient or clinical treatment in service are sent to the NPRC after one to two calendar years, but are kept in a separate file from the file containing other STRs.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  An attempt should be made to determine if such records do exist with the NPRC, RMC, or another appropriate facility.  

Third, a remand is required for the AOJ to contact all appropriate locations to obtain any medical and personnel records for the Veteran's Florida Air National Guard service dated from 2007 to the present. 

Fourth, remand is required for VCAA notice.  For both service connection issues on appeal, VCAA notice is required that specifically addresses alternative sources of evidence the Veteran may submit in lieu of his potential missing service treatment records and National Guard records, which may be missing.  In this regard, VA has failed to inform the Veteran of what kind of substitute or alternative evidence he could submit in order to support his claims.  When service records are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit "alternative" sources in place of his missing service records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Examples of such alternate evidence include the VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.  Thus, a remand is required for the AOJ to provide the Veteran with a VCAA letter advising the Veteran of what alternative evidence he can submit in place of any potential missing service records.   

Fifth, TRICARE is a federal program operated by the Department of Defense for retirees and dependents.  Generally, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2014).  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  In short, if the Veteran has received additional relevant federal or TRICARE treatment dated after January 2006 at the Naval Medical Center in Portsmouth, Virginia, these records should be secured.    

Sixth, the AOJ should attempt to secure any outstanding VA treatment records from the VA healthcare system in Orlando, Florida dated after February 2011.  

Seventh, the Veteran should be scheduled for a new VA examinations and opinions to determine the likely etiology of any current right knee disorder, on a direct and secondary basis, in addition to potential in-service aggravation of a preexisting right femur (thigh) disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  The previous May 2010 VA examination was not fully adequate on this issue in that it did not address whether there was aggravation of the Veteran's preexisting right femur (thigh) disorder.  The examiner also did not address the in-service evidence of right leg iliotibial band syndrome (ITBS) for the issue of service connection for a right knee disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  For both service connection issues on appeal, send the Veteran a corrective VCAA notice letter notifying the Veteran that he can submit alternative sources in place of his alleged missing STRs from his second period of active duty in the U.S. Air Force from July 2007 to November 2007 and missing National Guard records.  This letter should advise that such alternate evidence includes VA military files, statements from service medical personnel, buddy certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.

2.  Contact the NPRC, RMC, or other appropriate custodian and make every effort to obtain whatever additional STRs may exist from the Veteran's second period of active duty in the U.S. Air Force from July 2007 to November 2007.  

If any requested STRs dated from July 2007 to November 2007 are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the VBMS file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the NPRC, RMC, or any other appropriate facility and attempt to obtain alleged additional inpatient or clinical records for the Veteran's right femoral osteotomy surgery from the Naval Medical Center in Portsmouth, Virginia, dated in January 2000.  These records are often kept in a separate file from the file containing other STRs. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  

If any requested inpatient STRs are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the VBMS file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Contact the NPRC, RMC, the National Guard Unit itself, the State Adjutant General, or any other appropriate Federal or State custodian, in order to secure the Veteran's Florida Air National Guard medical and personnel records dated from 2007 to the present.  Such records would include line of duty determinations, point statements, hospital records, examinations, etc.   The Veteran apparently has served with the Florida Air National Guard from 2007 to the present.

All efforts to obtain the Florida Air National Guard records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal or State department or agency from whom they are sought.  38 C.F.R. § 3.159(c)(2). 

5.  Request any relevant federal or TRICARE records dated after January 2006 from any facility that may have treated the Veteran (such as the Naval Medical Center in Portsmouth, Virginia) and associate those documents with the VBMS file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the VBMS file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

6.  Request VA medical records from the Orlando, Florida, VA healthcare system dated from February 2011 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the VBMS file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

7.  After any additional records are associated with the VBMS file, to include additional STRs and National Guard records, schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of the Veteran's current right femur or thigh disorder.  Access to Virtual VA and the VBMS electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(a)  Is it undebatable, obvious, or clear and unmistakable that the Veteran's preexisting right femur disability did not permanently increase in severity beyond its natural progression during his active service from 1997 to 2006?  In rendering this opinion, please presume that a right femur (thigh) disorder, status post fracture in 1989/1990, existed prior to the Veteran's entry into active service in 1997.    

(b) If (a) is answered in the negative, then is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's currently diagnosed right femur (thigh) problems began during or are otherwise causally related to the Veteran's two periods of active service from September 1997 to January 2006 and from July 2007 to November 2007?  For purposes of this opinion, the examiner must presume that any diagnosed disorder did not exist at the time of the Veteran's entry into active service.

(c) In rendering the above opinions, the examiner must consider and address the following evidence: 

The Veteran contends that his right femur thigh problems, which preexisted the start of his active service in 1997 due to a childhood fracture of the right femur, were aggravated during active service as the result of his duties associated with his MOS as an aviation boatswain's mate in the United States Navy from 1997 to 2006.  He reports that this position entailed standing for long periods of time on the deck of an aircraft carrier, climbing up and down deck ladders, and rigorous firefighter training,  causing wear and tear on his right leg. His DD Form 214 confirms that he served in this capacity.  He asserts that January 2000 in-service surgery of the right femur worsened an alignment issue from a preexisting femur injury, resulting in further disability beyond its normal progression.  At present, he says he experiences right thigh pain when sitting, standing, walking, kneeling, or climbing stairs.  

STRs dated in 1999 and 2000 show various orthopedic complaints both before and after his January 2000 right femoral osteotomy surgery, designed to lengthen his right leg.  He was placed on temporary profile for 18 months after the January 2000 surgery, with restricted duties.  A January 2001 in-service Medical Board Evaluation noted right femoral malunion, post-corrective osteotomy, with right leg inequality and deformity.  The Veteran was noted to be improving.  Upon separation in May 2010, in the Report of Medical History, the Veteran indicated that he had swollen and painful joints from his in-service surgery, with impaired use of the legs, for which he was receiving treatment.  Objectively, the May 2010 separation examination did not clinically assess a residual right femur disorder.  The Veteran was discharged from service in 2006.  He served again on active duty briefly from July 2007 to November 2007. 

Post-service, a May 2010 VA examiner, after performing X-rays of the right femur, assessed "an old healed fracture of the midshaft of right femur which is transfixed with 4 metallic screw pin devices."  There was no hardware failure and no soft tissue abnormalities seen.  However, a "significant" leg length discrepancy was observed, causing decreased mobility and pain with resulting "significant effects" on his occupation.  The examiner noted that his right femur fracture was preexisting from an injury prior to service at age 12 in which the Veteran was treated in a body cast for three months with poor results.  No opinion was rendered by the VA examiner as to whether or not there was aggravation of this preexisting condition.  

8.  After any additional records are associated with the VBMS file, to include additional STRs and National Guard records, schedule the Veteran for VA examination by an appropriate clinician to determine the etiology of any current right knee disorder.  Access to Virtual VA and the VBMS electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(a) Upon clinical examination, does the Veteran have a current disorder of the right knee?  Please specifically identify all right knee disorders.

(b) For each diagnosed right knee disorder, is it at least as likely as not (i.e., 50 percent or more probable) that that disorder began during or is otherwise causally related to the two periods of active service from September 1997 to January 2006 and from July 2007 to November 2007?  In rendering this opinion, the examiner should address an October 2005 STR that assessed chronic right leg iliotibial band syndrome secondary to the Veteran's in-service right osteotomy lengthening surgery.  

(c) For each diagnosed right knee disorder, is it at least as likely as not (i.e., 50 percent or more probable) that that disorder was caused or aggravated by the Veteran's right femur (thigh) disorder.  In rendering this opinion, the examiner should address an October 2005 STR that assessed chronic right leg iliotibial band syndrome secondary to the Veteran's in-service right osteotomy lengthening surgery.  

(d) In rendering the above opinions, the examiner must consider and address the following evidence: 

The Veteran contends that his right knee problems first manifested during active service as the result of his duties associated with his MOS as an aviation boatswain's mate in the United States Navy from 1997 to 2006.  He reports that this position entailed standing for long periods of time on the deck of an aircraft carrier, climbing up and down deck ladders, and rigorous firefighter training,  causing wear and tear on his right knee.  His DD Form 214 confirms that he served in this capacity.  In addition, he contends that his right knee problems developed secondary to aggravation of a preexisting right femur fracture.  In this regard, he asserts that January 2000 in-service surgery of the right femur worsened an alignment issue from a preexisting femur injury, resulting in a further altered gait, causing damage to the right knee.  He says his right femur disorder is destroying cartilage in his right knee.  At present, he says he experiences right knee pain when sitting, standing, walking, kneeling, or climbing stairs.

STRs confirm that upon enlistment in September 1997, no right knee disorder was reported by the Veteran or revealed upon objective examination.  Thus, he did not have a right knee disorder upon entry into service.  However, STRs begin to document right knee pain in September 1999.  An October 1999 STR revealed right femur shortening and malunion, such that the Veteran was scheduled for right femoral osteotomy surgery in January 2000.  In October 1999 and November 1999, STRs record right knee pain with prolonged standing for the past two months.  In October 2000, right knee tenderness was observed, with the Veteran not fit for full duty yet, such that he was kept on limited duty.  A January 2001 in-service Medical Board report noted right femoral malunion, post-corrective osteotomy, with right leg inequality and deformity.  The Veteran was noted to be improving.  In a May 2003 Report of Medical History, the Veteran reported no knee complications from his 2000 surgery.  However, an October 2005 STR recorded chronic right leg iliotibial band syndrome secondary to the Veteran's in-service right osteotomy lengthening surgery.  Upon separation in May 2010, in the Report of Medical History, the Veteran indicated that he had swollen and painful joints (including the right knee), with impaired use of the legs, for which he was receiving treatment.  Objectively, the May 2010 separation examination did not clinically assess a right knee disorder.  

Post-service, VA treatment records on Virtual VA dated in 2010 and 2011 assessed chronic right knee arthralgia with occasional locking.  The Veteran indicated it hurts when he walks and it is difficult for him to bear weight on his right knee.  He experiences some relief by way of pain medication.  At the May 2010 VA examination, the Veteran reported right knee pain, stiffness, grinding, popping, tenderness, and decreased speed.  He also reported flare-ups.  Upon objective examination of the right knee, abnormal right leg measurements, crepitus, and tenderness were assessed.  Flexion of the right knee was slightly decreased at 135 degrees (out of 140 degrees).  However, the VA examiner rendered a diagnosis of a normal right knee because X-rays of the right knee failed to reveal arthritis or any abnormality of the tibula or fibula.  At a November 2011 National Guard examination, the Veteran reported that his right knee was bothering him.  

9.  Notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

11.  Thereafter, the consider all of the evidence of record and readjudicate the service connection issues for a right femur (thigh) disorder and for a right knee disorder.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


